Citation Nr: 0003448	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to specially adaptive housing or a special home 
adaptation grant.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to 
June 1975.  This appeal arises from a February 1996 rating 
decision of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to specially adapted housing or a special 
adaptive housing grant.


REMAND

The veteran and his representative contend, in essence, that 
as a result of the veteran's service-connected disabilities, 
he should be eligible for assistance in acquiring specially 
adapted housing or in the alternative, a special home 
adaptation grant.  The veteran maintains that he qualifies 
for specially adapted housing, in part, because of his 
chronic disabilities and loss of use of extremities.  He 
relates that he meets these criteria because his private 
physician indicates that both of his hands are totally 
disabled as a result of his arthritic condition.  

A review of the record reveals that the veteran is service-
connected for multiple disabilities, to include inflammatory 
arthropathy of the left hand and wrist, evaluated as 
60 percent disabling; inflammatory arthropathy of the right 
hand and wrist, evaluated as 50 percent disabling; chronic 
ulcerative colitis, evaluated as 40 percent disabling; 
inflammatory arthropathy of the right hip, status post core 
decompression for aseptic necrosis of the femoral head, 
evaluated as 10 percent disabling; inflammatory arthropathy 
of the left hip, status post core decompression for aseptic 
necrosis of the femoral head, evaluated as 10 percent 
disabling; inflammatory arthropathy of the cervical spine, 
evaluated as 10 percent disabling; inflammatory arthropathy 
of the right ankle and foot, evaluated as 10 percent 
disabling; and inflammatory arthropathy of the left ankle and 
foot, evaluated as 10 percent disabling.  The veteran has 
been rated as totally disabled due to service-connected 
disabilities, effective from May 1992.  He has also been 
found in the past 


to be variously entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(k) on account of loss of use of one 
hand and under 38 U.S.C.A. § 1114(s) on account of disability 
evaluated as 100 percent disabling with additional disability 
independently ratable as 60 percent or more.

It appears from the record that the veteran needs a VA 
examination which provides an indication as to the level of 
the veteran's disabilities and their effect on his functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  
Specifically, the examination should also determine if there 
is loss of use of the right hand and wrist to determine if he 
has loss of use of the extremity.  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of any non-VA health care 
providers where he has received treatment 
for his service-connected disabilities 
which preclude his locomotion.  After 
obtaining any necessary release of 
information from the veteran, these 
records should be obtained and associated 
with the claims folder.  

2.  All VA treatment reports related to 
treatment of the veteran's service-
connected disabilities should be obtained 
and associated with the claims folder.  

3.  When the aforementioned development 
has been completed, the veteran should be 
afforded a VA general medical 
examination.  All indicated studies 
should be performed.  The examiner should 
indicate whether any of the veteran's 
service-connected disabilities affect the 


functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
to include whether there is loss of use 
of an upper or lower extremity or 
extremities or loss of use of the right 
hand.  The veteran's service-connected 
arthropathy of the left and right hands 
and wrists, left and right hips, left and 
right ankles and feet and cervical spine 
and disability related thereto should 
specifically be addressed. 

4.  After the above development has been 
completed, the case should be reviewed by 
the RO. It should be noted that 
entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(k) 
on account of loss of use of one hand has 
been established from May 15, 1992.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until he is informed.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

